Jf ourtlj Court of
                                              Sntonio,

                                             October 3, 2013


                                          Nu.04-13-00106-CV


  Barry Brooks. 1 lesion C. King. Stefcn Douglas Brooks. Johanna Barton, and Jesse Rodriguez
                                               Benavides,
                                               Appellants

                                                    v.



                                       Excellence Mortgage. Ltd..
                                                Appellee


                                   Trial Court Case No. 201 3-CI-011 73


                                            ORDER

        The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined thai oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEKS submission on November 6.
2013. to the following panel: Chief Justice Stone, Justice Barnard, and Justice Alvarez.         All
parties will be notified of the Court's decision in this appeal in accordance with TEX. R. App. I*.
48.


        Either party may Hie a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


        It is so ORDERED on October 3. 2013.



                                                                 athering Stone. Chief Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and aHixed the seal of the said
court on ill is October 3. 2013.